JUSTICE COUSINS, specially concurring: I reluctantly concur in the remand for the sole purpose of instructing the trial court to recalculate the credit to which Gilkey is entitled for time served prior to sentencing on March 9, 1992. My review of the calculations set forth and discussed in the briefs establishes that the defendant should be credited with 458 days in custody. The record shows that the trial court granted defendant 457 days credit against his sentence. According to calculations by the defendant, the credit allowed by the trial court included two days for custody on another unrelated case, No. 91 — C6—60589 in the circuit court of Cook County. The defendant claims 460 days’ credit by virtue of his reexamination of the court’s calculations to determine the number of days allowable for each of the months during which he was in custody. He also claims entitlement to an additional 113 days’ credit for time which he spent in custody in connection with his arrest on an unrelated burglary case, No. 91 — CR—00685 in the circuit court of Cook County. Illinois courts have uniformly held that a defendant shall not be given credit for jail time served on an unrelated charge even if that unrelated charge later becomes the subject violation of a probation petition. (See People v. Woznick (1991), 209 Ill. App. 3d 1061, 568 N.E.2d 425; People v. Leggans (1986), 140 Ill. App. 3d 268, 488 N.E.2d 614. People v. Kane (1985), 136 Ill. App. 3d 1030, 484 N.E.2d 296.) So, the defendant is not entitled to credit for the time that he was in custody in either case No. 91 — CR—00685 or No. 91 — C6—60589. Relative to the claims of the defendant for additional credit, the State argues that, even assuming that the defendant is correct in his reexamination of the court’s calculations, including credit for two days regarding case No. 91 — C6—60589, the defendant is entitled to only one day more of credit than the court allowed because credit for the two days in case No. 91 — C6—60589 was erroneously allowed and must be deducted. The argument of the State is well founded. Therefore, in my view, based upon the briefs and arguments in this case, the doubt, if any, which exists involves only one day. The State virtually concedes that the defendant is entitled to credit for 458 days in custody. On appeal, we can so hold. Accordingly, the cause should be affirmed and remanded with directions that the trial court allow the defendant credit for 458 days in custody.